IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-67,880-01 & -02


EX PARTE LUCKY JOHN LUNA, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F0-231777-VQ & F0-500345-KQ 

IN THE 204TH DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
sexual assault and sexual assault and was sentenced to imprisonment for fifteen and ten years,
respectively. The Fifth Court of Appeals affirmed his convictions. Luna v. State, Nos. 05-05-00678-CR & 05-05-00679-CR (Tex. App.-Dallas 2006, no pet.).  
	On July 25, 2007, we denied these applications without written order on the findings of the
trial court. We then received a motion from Applicant to abate these applications because they had
been prematurely forwarded to this Court. On September 12, 2007, we withdrew our July 25th
dispositions on our own motion and remanded these applications to the trial court for further findings
of fact and conclusions of law. On October 5, 2010, Applicant filed motions in the trial court to
withdraw his applications. The trial court granted his motions and withdrew his applications.
	Under Article 11.07, trial courts have the authority to make findings of fact if they determine
that there are "controverted, previously unresolved facts material to the legality of the applicant's
confinement." Tex. Code Crim. Proc. art. 11.07, § 3(c). In making such findings, trial courts also
make conclusions of law and recommendations to this Court. Trial courts do not, however, have the
authority to dismiss, deny, or grant an application filed under Article 11.07. Only this Court has this
authority. Ex parte Ybarra, 629 S.W.2d 943, 945-46 (Tex. Crim. App. 1982). With these words, we
dismiss these applications.   	
 
Filed: November 24, 2010
Do not publish